DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: pressure reducing device in claims 1, 2, 3, 11, and 16, as the limitation includes the nonce term, “device” coupled with the functional limitation “pressure reducing,” without reciting sufficient structure to perform the claimed function. The corresponding structure includes fixed orifices or adjustable pressure regulators (Paragraph 34, lines 6-7). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Objections
Claims 1 and 7 are objected to because of the following informalities: 
In claim 1, line 6, “the vessel” should be amended to read, “the at least one vessel,” for clarity;
In claim 7, line 2, the limitation “if any” should be removed, for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8,10, 12, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the gas" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner recommends amending the limitations to recite, “a gas.”
Claim 8 recites the limitation "the gas" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner recommends amending the limitations to recite, “a gas.”
Claim 10 recites the limitation "flow" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "gas from the gas source" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is recommended that the limitation be amended to read “a gas from the gas source.”
In claim 16, line 4, and claim 20, line 2, the limitation “each said vessel” is unclear because it implies the inclusion of multiple vessels. The limitation from which the limitation stems puts forth the inclusion of a single vessel or multiple vessels. It is recommended that the limitation be amended to read “the at least one vessel.”
Claim 18 recites the limitation "the gas" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected due to their dependency from claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sprakel (US 2010/0132963) in view of Enk (US 2016/0263410) and Rennie (US 2017/0014657).
Regarding claim 1, Sprakel discloses a fire suppression system comprising: 
a gas source (8); 

a respective flowpath (Paragraph 16, line 7, The pipeline highlighted in Examiner’s Annotated Figure 1) from each said vessel (2) to one or more associated first outlets (4) (Paragraph 16, lines 5-8); 
a respective propellant flowpath (Examiner’s Annotated Figure 1) from the gas source (8) to each said vessel (2) and coupled to a respective headspace (Examiner’s Annotated Figure 1, headspace) of that vessel (2) (Examiner’s Annotated Figure 1, The gas from the propellant tank releases into the headspace of the vessel);  
a second outlet (6) and a respective flowpath (Examiner’s Annotated Figure 1) from the gas source (8) to the second outlet (6) not passing through a liquid suppressant body (Figure 1 and Paragraph 18).
However, Sprakel fails to disclose a system including at least one first pressure reducing device and at least one second pressure reducing device in series along the propellant flowpath between the gas source and the at least one vessel.
Enk discloses an improved system that includes at least one first pressure reducing device (26) and at least one second pressure reducing device (30) in series along a propellant flowpath (34, 36) between a gas source (24) and at least one vessel (14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the device of Sprakel with the disclosures of Enk, further including at least one first pressure reducing device (Enk, 26) and at least one second pressure reducing device (Enk, 30) in series along the propellant flowpath (Sprakel, Examiner’s Annotated Figure 1) between the gas source 
Sprakel further fails to disclose the system including a plurality of second outlets and flowpaths to the second outlets.
Rennie discloses a gas discharge system that includes a plurality of outlets (7) and flowpaths (Examiner’s Annotated Figure 2) from a gas source (1a) to the outlets (7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sprakel with the disclosures of Rennie, branching the respective flowpath (Examiner’s Annotated Figure 1) to a plurality of flowpaths (Examiner’s Annotated Figure 2), which lead to a plurality of outlets (Rennie, 7), as the configuration was known in the art at the time of invention, and the modification would have yielded predictable results, including dispersion of the gas at a desired rate and coverage, and extension of the coverage over additional areas. 

    PNG
    media_image1.png
    610
    1060
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1

    PNG
    media_image2.png
    550
    849
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2
Regarding claim 4, Sprakel in view of Enk and Rennie discloses the fire suppression system of claim 1, but fails to discloses a system wherein: 
the liquid suppressant comprises a fluoroketone
Enk discloses a system that utilizes a fluoroketone (Paragraph 38, line 32, Novec 1230).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sprakel in view of Enk and Rennie with the disclosures of Enk, providing the suppressant to be a fluoroketone (Enk, Paragraph 38, line 32, Novec 1230), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically suppressant of fire, in a system where operation is not dependent upon the specific suppressant.
Regarding claim 5, Sprakel in view of Enk and Rennie discloses the fire suppression system of claim 1, but fails to disclose a system wherein: 
the gas source is at a pressure of 100 bar to 300 bar.
Sprakel discloses that it is known to provide systems with pressures of that fall within the claimed range, in order to produce a finely distributed distinguishing fog with good extinguishing properties (Paragraph 2, lines 4-5, Sprakel puts forth providing systems with pressures of 100 bar or more, which includes pressures within the range of 100 bar to 300 bar).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sprakel in view of Enk and Rennie with the disclosures of Sprakel, providing a gas source (8) that is at a pressure of 100 bar to 300 bar, in order to produce a finely distributed distinguishing fog with good extinguishing properties, as disclosed by Sprakel (Paragraph 2, lines 4-5).
Regarding claim 6, Sprakel in view of Enk and Rennie discloses the fire suppression system of claim 1, but fails to disclose a system wherein: the gas of the gas source comprises at least 70% by weight argon, nitrogen, or combined argon and nitrogen.
Sprakel discloses the general condition that the gas may include argon, nitrogen, or combined argon and nitrogen (Paragraph 11), in order to provide for an effective propellant that meets safety expectations, and protects equipment (Paragraphs 7 and 10). However, Sprakel is silent as to the weighted content of each element. 
Although, Sprakel does not offer a weighted content that falls within the claimed range, Applicant has made no disclosure that the claimed range is critical. Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sprakel in view of Enk and Rennie with the disclosures of Sprakel, optimizing the gas content to include at least 70% by weight 
One of ordinary skill in the art would have been motivated by the disclosure of Sprakel to optimize the gas content to include at least 70% by weight argon, nitrogen, or combined argon and nitrogen, in order to provide for an effective propellant that meets safety expectations, and protects equipment, as disclosed by Sprakel (Paragraphs 7 and 10).   
Regarding claim 7, Sprakel in view of Enk and Rennie discloses the fire suppression system of claim 6 wherein: 
other than said argon and/or said nitrogen and other noble gases and carbon dioxide, if any, the gas of the gas source comprises no more than 5% by weight all other constituents total (Paragraph 11, The gas may be made of a desired combination of argon and/or nitrogen, and contain no other constituents).
Regarding claim 8, Sprakel in view of Enk and Rennie discloses the fire suppression system of claim 1, but fails to disclose a system wherein: the gas of the gas source comprises at least 30% each of nitrogen and argon by weight.
Sprakel discloses the general condition that the gas may include argon, nitrogen, or combined argon and nitrogen (Paragraph 11), in order to provide for an effective propellant that meets safety expectations, and protects equipment (Paragraphs 7 and 10). However, Sprakel is silent as to the weighted content of each element. 
Although, Sprakel does not offer a weighted content that falls within the claimed range, Applicant has made no disclosure that the claimed range is critical. Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sprakel in view of Enk and Rennie with the 
One of ordinary skill in the art would have been motivated by the disclosure of Sprakel to optimize the gas content to include at least 30% each of nitrogen and argon by weight, in order to provide for an effective propellant that meets safety expectations, and protects equipment, as disclosed by Sprakel (Paragraphs 7 and 10).  
Regarding claim 9, Sprakel in view of Enk and Rennie discloses the fire suppression system of claim 1, but fails to discloses a system wherein: 
the gas source comprises a plurality of cylinders in parallel.
Rennie discloses a system wherein a gas source includes a plurality of cylinders (1a, 1b, 1b, 1b) in parallel (Paragraphs 43-44), controlled by a controller (12) (Paragraph 41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sprakel in view of Enk and Rennie with the disclosures of Rennie, providing a gas source that includes a plurality of cylinders (Rennie, 1a, 1b, 1b, 1b) in parallel (Rennie, Paragraphs 43-44), controlled by a controller (Rennie, 12) (Rennie, Paragraph 41), in order to provide for sufficient fire suppressant (Rennie, Paragraph 44), and efficient use of the fire suppressant (Rennie, Paragraph 45). Redundant systems are known to be more reliable in that they provide measures to account for failure of a primary component or valve.
Regarding claim 10, Sprakel in view of Enk and Rennie discloses the fire suppression system of claim 9, further comprising a controller (Rennie, 12) configured to independently control flow from the respective cylinders of the plurality of cylinders
Regarding claim 11, Sprakel in view of Enk and Rennie discloses the fire suppression system of claim 1 wherein: 
the respective flowpaths (Examiner’s Annotated Figure 1, as modified) from the gas source (Sprakel, 8) to the second outlets (Rennie, 7) do not pass through any said at least one second pressure reducing device (Sprakel, Figure 1 and Examiner’s Annotated Figure 1, The respective flowpath, as modified, does not include a second pressure reducing device).
Regarding claim 12, Sprakel in view of Enk and Rennie discloses a method for using the fire suppression system of claim 1, the method comprising for one or more of the at least one vessel (2): 
an opening of a valve (10) (Paragraph 16, line 3) to pass gas along the propellant flowpath (Examiner’s Annotated Figure 1) to pressurize the headspace and propel the liquid suppressant along the flowpath (Examiner’s Annotated Figure 1) (Paragraph 16, lines 5-8) from the one or more of the at least one vessel (2) to the one or more associated first outlets (4) (Paragraph 16, lines 6-8).
Regarding claim 21, Sprakel in view of Enk and Rennie discloses the fire suppression system of claim 1, but fails to disclose a system wherein: 
the liquid suppressant is aqueous.
Sprakel discloses that water is a known suppressant, which is aqueous (Paragraph 2, water).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sprakel in view of Enk and Rennie with the disclosures of Sprakel, providing an aqueous liquid suppressant, in order to produce an extinguisher with good extinguishing properties, as disclosed by Sprakel (Paragraph 2, lines 4-5).
Claims 1-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Enk in view of Sprakel, further in view of Rennie.
Regarding claim 1, Enk discloses a fire suppression system comprising: 
a gas source (24); 
at least one vessel (14, 16) containing a liquid suppressant (Abstract, lines 1-2); 
a respective flowpath (38, 46) from each said vessel (14, 16) to one or more associated first outlets (20) (Paragraph 44, lines 1-3 and 11-13 and Paragraphs 46-47); 
a respective propellant flowpath (34, 36 and 34, 44) from the gas source (24) to each said vessel (38, 46) and coupled to a respective headspace of that vessel (14, 16) (Figure 1, The flowpaths are coupled to the headspace at the uppermost points of the vessels); 
 at least one first pressure reducing device (30, 32) and at least one second pressure reducing device (26) in series (Figure 1) along the propellant flowpath (34, 36 and 34, 44) (Figure 1) between the gas source (24) and at the least one vessel (14, 16) (Paragraph 39, lines 3-5, 9-12, 15-18)
However, Enk fails to disclose the system including a plurality of second outlets and respective flow paths from the gas source to the second outlets not passing through any liquid suppressant body.
Sprakel discloses an improved system that includes a valve (10) that switches between a propellant flow path (Examiner’s Annotated Figure 1) and a respective flow path (Examiner’s Annotated Figure 1) that leads to a second outlet (6). Each of the flowpaths are supplied by a gas source (8), which, in passing through the respective flowpath to the second outlet (6), does not pass through any liquid suppressant body (Figure 1 and Paragraph 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the system of Enk with the 
Enk in view of Sprakel fails to disclose the system including a plurality of second outlets and a plurality of respective flowpaths to the second outlets.
Rennie discloses a gas discharge system that includes a plurality of outlets (7) and flowpaths (Examiner’s Annotated Figure 2) from a gas source (1) to the outlets (7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Enk in view of Sprakel with the disclosures of Rennie, branching the respective flowpath (Examiner’s Annotated Figure 1) to a plurality of flowpaths (Examiner’s Annotated Figure 2), which lead to a plurality of outlets (Rennie, 7), as the configuration was known in the art at the time of invention, and the modification would have yielded predictable results, including dispersion of the gas at a desired rate and coverage. 
Regarding claim 2, Enk in view of Sprakel, further in view of Rennie discloses the fire suppression system of claim 1 wherein: 
the at least one first pressure reducing device (30, 32) comprises a plurality of first pressure reducing devices (30, 32) not in series (Figure 1, The pressure regulating devices 30 and 32 are in parallel).
Regarding claim 4, Enk in view of Sprakel discloses the fire suppression system of claim 1 wherein the liquid suppressant comprises a fluoroketone (Paragraph 38, line 32, Novec 1230).

Regarding claim 12, Enk in view of Sprakel, further in view of Rennie discloses a method for using the fire suppression system of claim 1, the method comprising for one (14) or more of the at least one vessel (14, 16): 
an opening of a valve (The check valve 33 of tank 14) to pass gas from the gas source along the propellant flowpath (38) to pressurize the headspace and propel the liquid suppressant along the flowpath (Paragraph 39, lines 18-24 and Paragraphs 46-47) from the one or more of the at least one vessel (14) to the one or more associated first outlets (20) (Paragraph 47).
Regarding claim 13, Enk in view of Sprakel, further in view of Rennie discloses the method of claim 12 wherein: 
the opening of the valve (The check valve 33 of tank 14) leaves closed other valves (The check valve 33 of tank 16 and valve 50) so as to not discharge the liquid suppressant from one or more others (16) of the at least one vessel (14, 16) (Paragraph 39, lines 18-24, Paragraph 40, and Paragraph 45, lines 1-4, The check valves are independently operable, as is the shut off valve 50; Operation of the check valve of tank 14, may still leave closed the check valve of tank 16 and the shut-off valve 50, so as not to discharge suppressant from tank 16).
Regarding claim 14, Enk in view of Sprakel, further in view of Rennie discloses the method of claim 12 wherein: 
in addition to the opening of the valve (The check valve 33 of tank 14), the method includes opening another valve (Sprakel, 10) to directly discharge the gas from the gas source via one or more of the plurality of second outlets (Sprakel, 6, as modified by Rennie 7) (Sprakel, Paragraph 18).
Pertaining to Claims 1 and 3
Regarding claim 1, Enk discloses a fire suppression system comprising: 

at least one vessel (14, 16) containing a liquid suppressant (Abstract, lines 1-2); 
a respective flowpath (38, 46) from each said vessel (14, 16) to one or more associated first outlets (20) (Paragraph 44, lines 1-3 and 11-13 and Paragraphs 46-47); 
a respective propellant flowpath (34, 36 and 34, 44) from the gas source (24) to each said vessel (38, 46) and coupled to a respective headspace of that vessel (14, 16) (Figure 1, The flowpaths are coupled to the headspace at the uppermost points of the vessels); 
 at least one first pressure reducing device (26) and at least one second pressure reducing device (30, 32) in series (Figure 1) along the propellant flowpath (34, 36 and 34, 44) (Figure 1) between the gas source (24) and at the least one vessel (14, 16) (Paragraph 39, lines 3-5, 9-12, 15-18)
However, Enk fails to disclose the system including a plurality of second outlets and respective flow paths from the gas source to the second outlets not passing through any liquid suppressant body.
Sprakel discloses an improved system that includes a second outlet (6) and a respective flowpath (Examiner’s Annotated Figure 1) from a gas source (8) to the second outlet (6) not passing through any liquid suppressant body (Figure 1 and Paragraph 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to improve the system of Enk with the disclosures of Sprakel, further providing in addition to the liquid discharge structure of Enk, the valving structure and gas discharge structure of Sprakel, which provides a second outlet (Sprakel, 6) and a respective flowpath (Examiner’s Annotated Figure 1) from the gas source (Enk, 24) to the second outlet (Sprakel, 6) not passing through any liquid suppressant body (Sprakel, Figure 1 and Paragraph 18), in order to provide for a 
However, Enk in view of Sprakel fails to disclose a system including a plurality of second outlets and flowpaths to the second outlets.
Rennie discloses a gas discharge system that includes a plurality of outlets (7) and flowpaths (Examiner’s Annotated Figure 2) to the outlets (7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Enk in view of Sprakel with the disclosures of Rennie, branching the respective flowpath (Examiner’s Annotated Figure 1) to a plurality of flowpaths (Examiner’s Annotated Figure 2), which lead to a plurality of outlets (Rennie, 7), as the configurations were known in the art at the time of invention, and the modification would have yielded predictable results, including dispersion of the gas at a desired rate and coverage.  
Regarding claim 3, Enk in view of Sprakel, further in view of Rennie discloses the fire suppression system of claim 1 wherein: 
the at least one vessel (14, 16) is a plurality of vessels (14, 16); 
and the at least one second pressure reducing device (30, 32) is a plurality of second pressure reducing devices (30, 32) respectively in series with an associated vessel of the plurality of vessels (Figure 1, The pressure reducing device 30 is in series with the vessel 14 and the pressure reducing device 32 is in series with the vessel 16).
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Enk in view of Sprakel.
Regarding claim 16, Enk discloses a fire suppression system comprising: 
a gas source (24); 
at least one vessel (14) containing a liquid suppressant (Abstract, lines 1-2); 

a supply (28)
a distribution manifold (Examiner’s Annotated Figure 3);
a main feed line (34b) connected to an outlet port of the supply (28) (Figure 1)  and an inlet port of the distribution manifold (Examiner’s Annotated Figure 3);
at least one first pressure reducing device (26) upstream of the supply (28) (Figure 1)
at least one second pressure reducing device (30) downstream of the distribution manifold (Examiner’s Annotated Figure 3) so as to be in series along the first flowpath between the gas source (24) and the at least one vessel (14) (Figure 1 and Paragraph 44, lines 1-3 and 11-13 and Paragraphs 46-47).
However, Enk fails to disclose the system including
a respective second flowpath from the gas source to one or more second outlets;
the supply being a supply manifold;
the main feed line connected to an outlet port of the supply manifold
and at least one first pressure reducing device upstream of the supply manifold,
wherein the second flowpath does not pass through a vessel containing liquid suppressant.
Sprakel discloses an improved system that includes a supply being a supply manifold (10) (Examiner interprets the valve as a supply manifold, as a manifold by definition is a chamber having several outlets through which a liquid or gas is distributed or gathered. “manifold.” Dictionary.com. 2021. https://www.dictionary.com/browse/manifold (20 May 2021). The valve includes this 
wherein the second flow path (Examiner’s Annotated Figure 1, “respective flow path”) does not pass through a vessel containing liquid suppressant (Figure 1 and Paragraph 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to improving the device of Enk with the disclosures of Sprakel, replacing the supply (28) of Enk with a supply manifold (Sprakel, 10), and further providing therefrom a second flow path (Examiner’s Annotated Figure 1, “respective flow path”) from the gas source (Enk, 24) to one or more second outlets (Sprakel, 6);
the main feed line (Enk, 34b) connected to an outlet port (Examiner’s Annotated Figure 1) of the supply manifold (Sprakel, 10) (As modified, the supply manifold replaces the supply (28) of Enk which is connected at its outlet port to the main feed line);
at least one first pressure reducing device (Enk, 26) upstream of the supply manifold (Sprakel, 10) to be in series between the gas source (Enk, 24) and the at least one vessel (Enk, 14) (Enk, Figure 1), wherein the second flow path (Examiner’s Annotated Figure 1, “respective flow path”) does not pass through a vessel containing liquid suppressant (Sprakel, Figure 1 and Paragraph 18), in order to provide for a system that meets safety expectations, is capable of protecting equipment, and requires low technical demands, as disclosed by Sprakel (Paragraphs 7 and 10).

    PNG
    media_image3.png
    904
    715
    media_image3.png
    Greyscale

Examiner’s Annotated Figure 3
Regarding claim 17, Enk in view of Sprakel discloses the fire suppression system of claim 16, but fails to disclose a system wherein: 
the liquid suppressant is aqueous.
Sprakel discloses that water is a known suppressant, which is aqueous (Paragraph 2, water).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Enk in view of Sprakel with the disclosures of Sprakel, providing an aqueous liquid suppressant, in order to 
Regarding claim 18, Enk in view of Sprakel discloses the fire suppression system of claim 16, but fails to disclose a system wherein: the gas comprises at least 70% by weight argon, nitrogen, or combined argon and nitrogen.
Sprakel discloses the general condition that the gas may include argon, nitrogen, or combined argon and nitrogen (Paragraph 11), in order to provide for an effective propellant that meets safety expectations, and protects equipment (Paragraphs 7 and 10). However, Sprakel is silent as to the weighted content of each element. 
Although, Sprakel does not offer a weighted content that falls within the claimed range, Applicant has made no disclosure that the claimed range is critical. Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Enk in view of Sprakel with the disclosures of Sprakel, optimizing the gas content to include at least 70% by weight argon, nitrogen, or combined argon and nitrogen, since it has been held  ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. 
One of ordinary skill in the art would have been motivated by the disclosure of Sprakel to optimize the gas content to include at least 70% by weight argon, nitrogen, or combined argon and nitrogen, in order to provide for an effective propellant that meets safety expectations, and protects equipment, as disclosed by Sprakel (Paragraphs 7 and 10).   
Regarding claim 19, Enk in view of Sprakel discloses the fire suppression system of claim 16 wherein the liquid suppressant comprises a fluoroketone (Paragraph 38, line 32, Novec 1230).
Regarding claim 20, Enk in view of Sprakel discloses the fire suppression system of claim 16, but fails to disclose the system further comprising: along each first flowpath, a respective burst disk between each said vessel and the associated one or more first outlets.
Enk’s Figure 8 embodiment puts forth the inclusion of a burst disk (Paragraph 66, lines 23-24, Rupture Disk) along its first flowpath between each vessel (14) and the one or more first outlets (20a) (Paragraph 66, lines 23-26, The rupture disk serves as a gateway for the component to be released from the vessel to the outlet, for discharge). Enk discloses that a rupture disk may be used as an alternative to the shut-off valves used in the embodiment of Figure 1 (Paragraph 45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Enk in view of Sprakel with the disclosures of Enk’s Figure 8 embodiment, replacing the shut off valve (42) at the exit of the vessel (14) with a burst disk (Paragraph 66, lines 23-24, Rupture Disk), and providing a system further including: 
along each first flowpath (Paragraph 44, lines 1-3 and 11-13 and Paragraphs 46-47, The fluid flows from the gas source through the vessel, through the pipe, and into the outlets), the respective burst disk (Paragraph 66, lines 23-24, Rupture Disk) between each said vessel (14) and the associated one or more first outlets (20) (Paragraph 66, lines 23-26, The rupture disk serves as a gateway for the component to be released from the vessel to the outlet, for discharge), as the modification was known in the art before the effective filing date of the claimed invention, and would have yielded predictable results, specifically selective discharge of contents upon the occurrence of a desired triggering event, as disclosed by Enk (Paragraph 45, lines 23-24).
Response to Arguments
Applicant's arguments filed 8/24/2021 have been fully considered but they are not persuasive. 
As to Applicant’s position that the limitation “each” is a proper modifier of “at least one vessel,” Examiner disagrees. The definition of the term “each” encompasses two or more of an item. As such, the limitation is improper for circumstances where the system includes one vessel.
As to Applicant’s position that “gas” source provides antecedent basis for the term “gas,” Examiner disagrees. A gas and a gas source are two separate items. A gas source does not imply that a gas is present, or that a gas is a part of the device. Examiner recommends amending the limitations to include “a gas.”
As to Applicant’s position that Enk fails to provide motivation for implementation of the pressure reducing devices into Sprakel, the pressure reducing devices of Enk allow for optimization of flow rate. This structure improves the Sprakel device, as it allows for regulation of the flow of the constituent components of the Sprakel device. While Enk’s regulators are implemented in a mixing system, they are not limited to such a process. Enk’s regulators perform the function of flow regulation, regardless of whether they are being utilized in a fluid mixing process.
As to Applicant’s position that the Enk device is for a hardening foam and therefore differs from Sprakel, the Enk device is drawn to a two part mixture that is formed by the regulation of flow from various sources. Likewise, Sprakel is a device drawn to regulation of flow from various sources. The fact that the mixture of Enk hardens after discharge, does not make the devices non-analogous. The devices are in the same field of endeavor.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The modification of Sprakel to include pressure reducing devices of Enk is taken from Enk, and does not rely solely on Applicant’s disclosure.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R DANDRIDGE/
Examiner, Art Unit 3752            
                                                                                                                                                                                /STEVEN M CERNOCH/Primary Examiner, Art Unit 3752